Title: Charles J. Ingersoll to James Madison, 21 January 1831
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Harrisburgh
                                
                                Jany 21/31
                            
                        
                        
                        Serving as a Member of the Legislature here my attention is much called to the subject of banks always in
                            great numbers urging for acts of incorporation. In the Federalist No. 44 your judgment is pronounced I may say with
                            uncommon force against all state contrivances to make currency, and my impression has always been that whether they
                            consist of coin or paper the province altogether and exclusively belongs to the Union. A sentiment of Mr. Jefferson’s of
                            this kind, if I am not mistaken, which I have heard Mr. Dallas when your Sec. of the Treasury ascribe to him, seems to me
                            to what Genl Jackson has got hold of in his suggestion of a federal money making faculty other than that of a bank of the
                            US; that is, whether an incorporated bank or a Treasury bank, still a bank of the Union. My notion is that the whole power
                            is exclusively federal, and that it is a question of mere federal expediency whether that power shall be exercised in the
                            creation of an incorporated bank of stockholders, or in a Treasury creation of currency, without a bank; and that at any rate
                            the States have no authority to establish paper currency banks notwithstanding their practice of doing so ever since soon
                            after the federal constitution. With this intimation of my humble opinion, and always anxious to be governed by your
                            Judgment will you suffer me to ask the favour of it on the several positions 1. whether there is any state power to make
                            paper banks, 2. whether the federal power is best exercised in such banks of the U S as the former and present, or such
                            as the President suggests as preferable to those institutions
                        I offer the assurances of constant and most respectful consideration
                        
                        
                            
                                C J Ingersoll
                            
                        
                    